
 


Exhibit 10.2


AEROGROW INTERNATIONAL, INC.




March __, 2018


OMS Investments Inc.
10250 Constellation Blvd., Suite 2800
Los Angeles, California 90067
Attn: Luis A. Rodriguez
Assistant Secretary


Re: Technology License Agreement, Notice of Renewal per Section 8.2
 
Ladies and Gentlemen:


OMS INVESTMENTS, INC., a Delaware corporation having offices at 10250
Constellation Blvd., Suite 2800, Los Angeles, California 90067 ("OMS"), and
AEROGROW INTERNATIONAL, INC., a Nevada corporation having offices at 6075
Longbow Dr., Suite 200, Boulder, Colorado 80301 ("AeroGrow") are parties to a
certain Technology License Agreement having an effective date of April 22, 2013
(as supplemented and amended, the License Agreement").


Although said License Agreement has an initial term expiring March 31, 2018,
Section 8.2 thereof permits Aerogrow to renew the term of the License Agreement
for additional five-year terms by providing written notice to OMS at least six
months in advance of the expiration of the initial term (or the then-effective
renewal term).


AeroGrow hereby requests a one-time waiver from OMS of any deficiency by
AeroGrow in renewing the License Agreement pursuant to Section 8.2 of the
License Agreement.  By signing below, OMS hereby grants such one-time waiver so
that the initial term of the Agreement will be renewed for an additional
five-year period (ending on March 31, 2023). No other waiver of the License
Agreement is contemplated pursuant hereto and all terms of the License
Agreement, including Section 8.2, shall remain in full force and effect.



 
Sincerely
 
AeroGrow International, Inc.
 
By:_________________________
Name:
Title:
Acknowledged and Agreed:
 
OMS Investments, Inc.
 
By:_________________________
Name:
Title:
 


 
 